DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 26 is rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. Claim 26 recites “computer readable storage hardware instructions stored thereon”. The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent.  See MPEP 2111.01.  In this case, page 12 of the specification recites the program storage medium includes data signal embodied in software per se.  When the broadest reasonable interpretation of a claim covers software per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter.  See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Aug. 24, 2009; p. 2.
per se.  The limited situations in which such an amendment could raise issues of new matter occur, for example, when the specification does not support a non-transitory embodiment because a signal per se is the only viable embodiment such that the amended claim is impermissibly broadened beyond the supporting disclosure.  See, e.g., Gentry Gallery, Inc. v. Berkline Corp., 134 F.3d 1473 (Fed. Cir. 1998).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 8,12, 20 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.





Claim 8 line 2 recites “the shared random-access channel” which lacks antecedent basis. Claim 8 depends on claim 7 which recites “a random-access channel”. Claim 8 line 2 should recite “the random-access channel” instead of “the shared random-access channel”.

Claim 12 line 6 recites “a detected condition”, since it refers to “detecting a condition” in line 3 of claim 1, therefore, it should be changed to “the detected condition”.

Claim 20 lines 3-4 and claim 25 line 7 recites “the user equipment” which lacks antecedent basis. Claims 20 and claim 25 depends on claim 14 which does not mention “a user equipment”. If the claim 19 refers to “a mobile communication device” in claim 14, claim 20 and 25 should change “the user equipment” to “the mobile communication device”. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 12-19 and 25-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Akkarakaran et al. (US 2018/010074 A1, hereinafter “D1”).
Regarding claims 1, 14 and 26, D1 discloses a method comprising: at a first mobile communication device in a wireless network environment (see para. 0064, UE110 is a first mobile communication device): detecting a condition in a wireless network environment; based on the detected condition (see para. 0064, detecting RSRP of a synchronization channel or reference signal from a base station), selecting a first channel access procedure amongst multiple channel access procedures, the multiple channel access procedures including the first channel access procedure and a second channel access procedure (see para. 0064, selecting the two-step or four-step procedures); and via execution of the first channel access procedure, establishing a wireless communication link with a wireless base station (see para. 0065).
Regarding claims 2 and 15, D1 discloses wherein each of the multiple channel access procedures implements use of a random-access wireless channel to communicate with the wireless base station, the random-access wireless channel shared by multiple mobile communication devices to access the wireless base station (see para. 0031-0032, 0037-0040, and 0053, multiple UEs shared channels).
Regarding claims 3 and 16, D1 discloses wherein the first channel access procedure is a two-step RACH (Random Access CHannel) procedure; and wherein the second channel access procedure is a four-step RACH procedure (see para. 0060 and 0064, RSRP value above or below threshold value to select 2-step or 4-step ). 
Regarding claims 4 and 17, D1 discloses wherein the execution of the first channel access procedure includes populating message A of the 2-step RACH 
Regarding claims 5 and 18, D1 discloses wherein the detected condition is detected contention amongst multiple mobile communication devices including the first mobile communication device attempting to acquire use of a shared random access channel (see para. 0056, contention resolution message).
Regarding claims 6, and 19, D1 discloses further comprising: executing the second channel access procedure in response to conditions of ineffectiveness of the first mobile communication device to complete execution of the first channel access procedure (see para. 0060, UE may fallback from 2-step to 4-step due to some constraints such as high transmit power).
Regarding claims 12 and 25, D1 discloses wherein the first channel access procedure is a 4-step RACH channel access procedure; wherein the second channel access procedure is a 2-step RACH channel access procedure; and wherein the first mobile communication device is operative to select the first channel access procedure in response to a detected condition in which a wireless transmit power level of the first mobile communication device is limited (see para. 0060, high transmit power level is the detected condition to fallback to 4-step RACH procedures).
Regarding claim 13, wherein the execution of the first channel access procedure includes populating a message of the first channel access procedure with supplemental data indicating the detected condition (see para. 072, supplemental data can be RSRP values).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over D1 in view of Fujitsu “On Procedure selection among 2-step and 4-step RACH, 13-17th May, 2019, 3GPP TSG-RAN WG2 Meeting #106, R2-1906256, hereinafter “D2”).
Regarding claims 7 and 20, D1 discloses all the subject matter but fails to mention wherein the detected condition indicates high usage of a random-access channel as detected by the first mobile communication device prompts the user equipment to execute the first channel access procedure. However, D2 from a similar field of endeavor discloses wherein the detected condition indicates high usage of a random-access channel as detected by the first mobile communication device prompts the user equipment to execute the first channel access procedure (see page 3 lines 3-5). Thus, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to include D2 RACH procedure selection scheme into D1 RACH selection scheme. The method can be implemented in a UE. The motivation of doing this is to improve the reliability and performance of transmission.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over D1 in view of D2 as applied to claims 1 and 7 above, and further in view of  PRIYANTO et al. (US 2019/0342912 A1, hereinafter “D3”).
Regarding claim 8, D1 and D2 disclose all the subject matter but fails to mention wherein the detected condition is presence of wireless interference in the shared random-access channel as detected by the first mobile communication device. However, D3 from a similar field of endeavor discloses wherein the detected condition is .

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 in view of PRIYANTO et al. (US 2019/0342912 A1, hereinafter “D3”).
Regarding claim 21, D1 discloses all the subject matter but fails to mention wherein the detected condition is presence of wireless interference in a shared random-access channel as detected by the user equipment. However, D3 from a similar field of endeavor discloses wherein the detected condition is presence of wireless interference in a shared random-access channel as detected by the user equipment (see para. 0135 and 0139, resources are selected to avoid interference based on used preambles and rules). Thus, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to include D3 interference avoidance scheme into D1 and D2 RACH procedures. The method can be implemented in a UE. The motivation of doing this is to avoid interference.

Claims 9-11 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over D1 in view of LY et al. (US 2018/0110075 A1, hereinafter “D4”).
Regarding claims 9 and 22,  D1 discloses all the subject matter but fails to mention wherein the execution of the first channel access procedure to establish the wireless communication link includes: populating a connection request message with a schedule request indication; communicating the connection request message from the first mobile communication device over a shared random-access wireless channel; and receiving a scheduled channel grant communication in response to communicating the connection request message. However, D4 from a similar field of endeavor discloses wherein the execution of the first channel access procedure to establish the wireless communication link includes: populating a connection request message with a schedule request indication; communicating the connection request message from the first mobile communication device over a shared random-access wireless channel; and receiving a scheduled channel grant communication in response to communicating the connection request message (see para. 0096, Scheduling Request, SR with Random Access Response, RAR which includes grant). Thus, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to include D4 scheduling into D1 channel access procedures. The method can be implemented in a UE. The motivation of doing this is to improve communications between access points and stations (see para. 0006).
Regarding claims 10 and 23, D1 discloses all the subject matter but fails to mention wherein the execution of the first channel access procedure includes: populating a connection request message with buffer information associated with a buffer of the first mobile communication device; and communicating the connection request message from the first mobile communication device over a shared random-
Regarding claims 11 and 24, D1 discloses all the subject matter but fails to mention wherein the buffer information indicates an amount of data in the buffer to be wirelessly transmitted by the first mobile communication device to the wireless base station. However, D4 from a similar field of endeavor discloses wherein the buffer information indicates an amount of data in the buffer to be wirelessly transmitted by the first mobile communication device to the wireless base station (see para. 0096, BSR). Thus, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to include D4 scheduling into D1 channel access procedures. The method can be implemented in a UE. The motivation of doing this is to improve communications between access points and stations (see para. 0006).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD S ANWAR whose telephone number is (571)270-5641.  The examiner can normally be reached on M-F 8-8 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on 571-272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MOHAMMAD S. ANWAR
Primary Examiner
Art Unit 2463



/MOHAMMAD S ANWAR/           Primary Examiner, Art Unit 2463